Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 1 of 47 PageID #: 189




                  EXHIBIT 5
 Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 2 of 47 PageID #: 190

Case 1:17-cv-01846-LPS-JLH Document 104 Filed 02/22/21 Page 1 of 3 PageID #: 1643

                                                                                John D. Simmons
                                                                                (302) 394-6001/fax: (215) 965-1331
                                                                                jsimmons@panitchlaw.com


                                                February 22, 2021

     Via ECF Filing
      The Honorable Jennifer L. Hall
      United States District Court for the District of Delaware
      J. Caleb Boggs Federal Building
      844 North King Street
      Wilmington, DE 19801

           Re:        Emerson Electric Co. v. Emerson Quiet Kool Co. Ltd. and Home Easy Ltd.,
                      No. 17-cv-01846-LPS-JLH, D. Del.

 Dear Judge Hall:

        Defendants Emerson Quiet Kool Co. Ltd. and Home Easy Ltd. submit this letter
 regarding a discovery dispute in accordance with the Court’s February 17, 2021 Order (D.I. 102).

         Defendants, owners of the EMERSON QUIET KOOL trademark, seek to compel
 responses to Requests for Production, Interrogatories, and 30(b)(6) deposition topics regarding
 Plaintiff’s use of the EMERSON QUIET KOOL mark, as shown in the attached Exhibits A-C. 1
 First, Defendants seek discovery on Plaintiff’s registration and use of the EMERSON QUIET
 KOOL mark.2 Second, Defendants seek discovery on Plaintiff’s filing of a legal proceeding with
 a Chinese customs office regarding the EMERSON QUIET KOOL mark in or around May 2018,
 wherein Plaintiff caused the Zhongshan Customs Office to seize Defendants’ goods from export
 to the U.S. based on Plaintiff’s claim that it, not Defendants, owned the EMERSON QUIET
 KOOL mark. Third, Defendants seek discovery on Plaintiff’s sale in China of goods bearing
 Defendants’ EMERSON QUIET KOOL mark.

         In this action, Defendants are charged with infringing Plaintiff Emerson Electric Co.’s
 trademarks through use of Defendants’ EMERSON QUIET KOOL mark. D.I. at ¶ 5. Plaintiff
 acknowledges that in 2011 it consented to Defendants’ predecessor’s use and registration of
 EMERSON QUIET KOOL in connection with “portable compact residential window and wall
 room air conditioning units.” Id., ¶ 36. This description of goods covers at least some of the
 goods (air conditioners and dehumidifiers) sold by Defendants under the EMERSON QUIET
 KOOL brand. To overcome the consent it granted, Plaintiff contends that Defendants either have
 no rights under this 2011 Consent Agreement or that Defendants have breached the 2011
 Consent Agreement, rendering it inapplicable. D.I. 1, Count VIII, ¶¶ 100-108.



 1
   Specifically, Defendants seek to compel responses to RFPs 39-43, Interrogatories 21-22, and
 topics 8-11 in Defendants’ Notice of 30(b)(6) Deposition of Emerson Electric Co. Plaintiff has
 refused to respond to each of these Requests, Interrogatories, and deposition topics. For brevity,
 Defendants have not copied the text of each request into this letter.
 2
   Defendants discovered evidence of Plaintiff’s actions through a search of the Chinese
 trademark register. Exhibit D, at 1, 2, 6-10.

     Wells Fargo Tower | 2200 Concord Pike | Suite 201 | Wilmington, DE 19803 | 302.394.6030 | www.panitchlaw.com

                                                                                                    Exhibit 5, Page 1
   Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 3 of 47 PageID #: 191

Case 1:17-cv-01846-LPS-JLH Document 104 Filed 02/22/21 Page 2 of 3 PageID #: 1644

                                                                               Hon. Jennifer L. Hall
                                                                                             Page 2
                                                                                 February 22, 2021

         Defendants, in turn, assert the 2011 Consent Agreement applies to them and bars
 Plaintiff’s claims. D.I. 34, Fifth Affirmative Defense, p. 12-13. Defendants also assert
 Plaintiff’s claims are barred due to unclean hands. Id., First Affirmative Defense, p. 12.

         The requested discovery is relevant to Plaintiff’s breach of contract claim. “It is
 established Delaware law that to recover damages for a breach of contract, the plaintiff must
 demonstrate that it substantially complied with all of the provisions of the contract.” Preferred
 Inv. Servs. v. T&H Bail Bonds, Inc., No. 5886-VCP, 2013 Del. Ch. LEXIS 190, at *34 (Ch. July
 24, 2013). One of the terms of the 2011 Consent Agreement is that “[e]ach party agrees not to
 promote, advertise, or distribute its respective goods and/or services in any way that would lead
 consumers to associate it with the other party or its goods and/or services.” Exhibit E, ¶ 6. The
 requested discovery may show that Plaintiff breached Paragraph 6 of the 2011 Consent
 Agreement by using, registering, and/or claiming ownership of Defendants’ EMERSON QUIET
 KOOL mark, thereby preventing Defendants from exporting their goods from China to the
 United States, or by preparing to ship EMERSON QUIET KOOL branded goods to the United
 States. The requested discovery should therefore be compelled so that the factfinder can weigh
 whether Plaintiff complied with its own contractual obligations under the 2011 Consent
 Agreement.

         The requested discovery is also relevant to Defendants’ unclean hands defense to all of
 Plaintiff’s claims (all of which are effectively trademark infringement claims). “The equitable
 doctrine of unclean hands applies when a party seeking relief has committed an unconscionable
 act immediately related to the equity the party seeks in respect to the litigation. The doctrine is
 applicable in actions seeking relief under the Lanham Act.” Highmark, Inc. v. UPMC Health
 Plan, 276 F.3d 160, 174 (3d Cir. 2001) (internal citations omitted). The requested discovery will
 likely show Plaintiff’s appropriation of Defendants’ EMERSON QUIET KOOL mark. This
 discovery is directly relevant to Defendants’ unclean hands defense, as it shows that Plaintiff has
 engaged in exactly the behavior which it claims Defendants have done (except Defendants never
 consented to Plaintiff’s use of the mark).

          The requested discovery is also relevant to Defendants’ request that this case be declared
 exceptional so that Defendants may be awarded their attorneys’ fees. D.I. 34, at 13. The
 discovery will show that Plaintiff has accused Defendants of infringing their trademarks when in
 fact it is Plaintiff who has explicitly copied Defendants’ EMERSON QUIET KOOL mark word-
 for-word. Such unreasonableness can factor into whether a case is exceptional under the
 Lanham Act. Grasshopper House, LLC v. Clean & Sober Media LLC, 394 F. Supp. 3d 1073,
 1121 (C.D. Cal. 2019).

         Plaintiff contends the requested discovery is not relevant because Defendants filed a
 separate lawsuit against Plaintiff alleging breach of the 2011 Consent Agreement and of a similar
 2009 Consent Agreement, under which Defendants’ predecessor consented to Plaintiff’s
 registration of its own EMERSON trademark in an unrelated field of use. However, the fact that
 there is a separate lawsuit in which the discovery is relevant does not prevent them from being
 relevant here, too. Defendants established the relevance of the requested discovery above, which
 remains true even if the discovery is also relevant in another case.
                                                                                      Exhibit 5, Page 2
   Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 4 of 47 PageID #: 192




Case 1:17-cv-01846-LPS-JLH Document 104 Filed 02/22/21 Page 3 of 3 PageID #: 1645

                                                                                Hon. Jennifer L. Hall
                                                                                              Page 3
                                                                                  February 22, 2021

         Plaintiff further contends that Defendants breached the 2011 Consent Agreement first,
 and therefore, Plaintiff need not comply with its terms. An unproven allegation is no basis to
 withhold discovery, particularly where Emerson Electric’s first application for the EMERSON
 QUIET KOOL mark in China occurred in 2010, over five years before Defendants were even
 formed and likely without the knowledge of Defendants’ predecessors. Exhibit D, at 9. Plaintiff
 has vaguely alleged that Defendants are using colors and fonts that violate paragraph 5(a) of the
 2011 Consent Agreement. However, the EMERSON QUIET KOOL mark is a word mark and
 the 2011 Consent Agreement makes no limitations regarding color or font size. Thus, at best,
 whether Defendants could have breached is an issue in dispute that must be resolved by the
 factfinder with the benefit of all available evidence. Plaintiff, on the other hand, clearly violated
 paragraph 6 of the 2011 Consent Agreement in July 2017 when it filed for the EMERSON
 QUIET KOOL mark in China. See Exhibit E. Accordingly, the requested discovery is also
 relevant to Plaintiff’s counterargument to Defendants’ unclean hands defense and should be
 brought into this case for resolution by the factfinder.

         For the reasons outlined above, Defendants respectfully request this Court compel
 Plaintiff to fully respond to Requests for Production 39-43, Interrogatories 21-22, and deposition
 topics 8-11 as set forth in the attached Exhibits A-C.

                                                   Respectfully submitted,




                                                   John D. Simmons




                                                                                       Exhibit 5, Page 3
   Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 5 of 47 PageID #: 193




Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 1 of 43 PageID #: 1646




                              Exhibit A




                                                                   Exhibit 5, Page 4
  Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 6 of 47 PageID #: 194

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 2 of 43 PageID #: 1647




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


   EMERSON ELECTRIC CO.,                                 )
                                                         )
                                                         )
                                  Plaintiff,             )
                                                         ) Civil Action No. 17-cv-01846-LPS
   v.                                                    )
                                                         )      Jury Trial Demanded
   EMERSON QUIET KOOL CO. LTD., and                      )
   HOME EASY LTD.,                                       )
                                                         )
                                                         )
                                  Defendants.            )




    EMERSON ELECTRIC CO.’S RESPONSES AND OBJECTIONS TO DEFENDANTS’
            SECOND REQUESTS FOR PRODUCTION TO PLAINTIFF

          Pursuant to Fed. R. Civ. P. 34, Plaintiff Emerson Electric Co. (“Plaintiff” or “Emerson

   Electric”), by and through its undersigned counsel, hereby responds to Defendants’ Second

   Request for Production to Plaintiff (“Requests”) with the following responses and objections.

                         GENERAL OBJECTIONS AND RESPONSES

          Emerson Electric makes the following General Objections to each of the Requests,

   including the “Definitions and Instructions” included therein, whether or not set forth separately

   in each response below:

          1.      Emerson Electric objects to the Requests, including the definitions and instructions,

   to the extent they purport to impose on Emerson Electric any obligations different from, or in

   addition to, those established or required by the Federal Rules of Civil Procedure, the Local Civil

   Rules, any applicable Orders of the Court, and/or any stipulation or agreement of the parties.




                                                                                         Exhibit 5, Page 5
  Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 7 of 47 PageID #: 195

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 3 of 43 PageID #: 1648




          2.      Emerson Electric objects to the definition of “Plaintiff” as overly broad, unduly

   burdensome an not proportional to the needs and issues in this Litigation to the extent it is not

   limited to an entity that owns and/or entit(ies) which use the asserted Emerson Electric Marks on

   the relevant goods and/or services at issue in this Litigation.

          3.      Emerson Electric objects to the Instruction regarding “business corporation, a non-

   profit corporation, an authority or other entity” as overly broad and unduly burdensome especially

   to the extent the instruction seeks information about “shareholders” managers, employees,

   servants, representatives, agents and/or other persons associated or affiliated with such entity.”

          4.      Emerson Electric objects to the definition of “Emerson Quiet Kool Goods” as vague

   and ambiguous because those products have not been identified by Defendants.

          5.      Emerson Electric objects to these Requests to the extent Defendants attempt to

   interpret these Requests as covering e-mail documents in violation of the agreement reached

   between counsel excluding email from the scope of discovery requests.

          6.      Emerson Electric objects to the Requests to the extent they assume disputed facts

   or legal conclusions in defining the documents and things requested. Emerson Electric hereby

   denies any such disputed facts or legal conclusions. Any documents or things provided by Emerson

   Electric with respect to any such request should not be construed as an adoption of or agreement

   with such disputed facts or legal conclusions.

          7.      Emerson Electric objects to the Requests to the extent they seek documents and

   things that are in the possession of Defendants, are as easily obtained by Defendants as by Emerson

   Electric, are part of the public record, or are within Defendants’ knowledge, custody, or control.

          8.      Emerson Electric objects to the Requests to the extent they are unreasonably

   cumulative and/or duplicative.



                                                     2

                                                                                         Exhibit 5, Page 6
  Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 8 of 47 PageID #: 196

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 4 of 43 PageID #: 1649




           9.      Emerson Electric objects to the Requests to the extent they are unduly burdensome,

   overly broad, oppressive, vague, and/or ambiguous.

           10.     Emerson Electric objects to the Requests to the extent they are not reasonably

   calculated to lead to the discovery of admissible evidence, and to the extent they seek documents

   and things concerning products, information, documents, or activities other than those at issue in

   this case.

           11.     Emerson Electric objects to the Requests to the extent they are premature, as

   discovery is ongoing. Emerson Electric reserves the right to supplement these objections and

   responses.

           12.     Emerson Electric objects to the phrases “each,” “all,” and “any” as used throughout

   the Requests as being overly broad and unduly burdensome and not proportional to the needs and

   issues in this Litigation.

           13.     Emerson Electric objects to the Requests to the extent they call for information

   constituting or reflecting privileged attorney-client communications or material protected from

   discovery by the work-product doctrine, including but not limited to the thoughts and mental

   impressions of Emerson Electric’s attorneys in connection with the preparation, prosecution, or

   defense of any claim by or against Emerson Electric, or to the extent they call for information that

   is otherwise privileged or immune from discovery under the Federal Rules of Civil Procedure or

   other applicable authority, including but not limited to the joint defense or common interest

   privilege. Emerson Electric does not waive any of these limitations on the discoverability of

   information. To the extent a disclosure containing such information occurs, it is inadvertent, shall

   not constitute a waiver, and should be brought to the attention of counsel for Emerson Electric

   immediately, and the provisions of Fed. R. Evid. 502 shall apply.



                                                    3

                                                                                        Exhibit 5, Page 7
  Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 9 of 47 PageID #: 197

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 5 of 43 PageID #: 1650




           14.    Emerson Electric objects to the Requests to the extent they seek information that is

   not within Emerson Electric’s possession, custody, or control, including information from agents,

   contractors, and/or other third parties whom Emerson Electric does not control. Emerson Electric’s

   responses herein are based on information known to Emerson Electric Co..

           15.    Emerson Electric objects to the Requests to the extent that they seek the disclosure

   of information that is not relevant to this action or that is not reasonably calculated to lead to the

   discovery of admissible evidence, or that is not proportional to the needs and issues of this

   litigation.

           16.    Emerson Electric objects to the Requests to the extent they seek information that is

   equally accessible to, or readily available to, Defendants, including but not limited to documents

   available from publicly-accessible websites.

           17.    All answers given below are made subject to each and every General Objection

   stated above, and to the specific objections made in the response in which the answer is given. By

   providing a response, Emerson Electric has not waived any objection on the ground of

   competency, relevancy, materiality, privilege, admissibility as evidence, or any other ground, for

   any purpose, in any means in this proceeding or any other action. Nor has Emerson Electric waived

   its right to make further objections to further discovery requests. Nor is any response to be deemed

   an admission or acknowledgement that the information sought is within the proper scope of

   discovery. Where the below specific Responses do not state that responsive documents are being

   or will be produced, Emerson Electric does not intend to produce documents in response to such

   Requests.

           18.    The answers provided herein are based on Emerson Electric’s current knowledge

   and are made in a good-faith effort to respond to the extent of the information currently known to



                                                     4

                                                                                          Exhibit 5, Page 8
  Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 10 of 47 PageID #: 198

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 6 of 43 PageID #: 1651




   Emerson Electric. Discovery requests calling for or pertaining to ultimate conclusions are

   premature and are necessarily limited by the present lack of discovery. Emerson Electric has not

   completed its investigation of the facts, testimony, witnesses, or documents relating to this

   litigation, and has not completed its analysis of available data or begun preparation for trial.

   Emerson Electric expressly reserves the right to produce additional information that may come to

   its attention as this litigation proceeds, or to otherwise supplement its responses in accordance with

   the Federal Rules of Civil Procedure or other applicable rule, order, or stipulation of the parties.

   Discovery responses will be supplemented as appropriate and as provided in Fed. R. Civ. P. 26(e).

          These general objections are incorporated into each and every specific answer below.

                                 DOCUMENTS TO BE PRODUCED

   REQUEST NO. 39

          All documents related to the registration of the EMERSON QUIET KOOL Mark in

   China by Plaintiff or anyone affiliated with or related to Plaintiff.

   RESPONSE: Emerson Electric incorporates its General Objections above. Emerson Electric

   objects to this Request as vague and ambiguous as to the meaning of the term “EMERSON QUIET

   KOOL Mark” because this term is undefined. Emerson Electric objects to this Request as seeking

   information that is not relevant to, and/or not proportional to, the issues in this litigation to as it

   seeks disclosure of information relating to “registration of the EMERSON QUIET KOOL Mark”

   outside the United States, which is not relevant to Emerson Electric’s claims of trademark

   infringement against Defendants. Emerson Electric objects to this Request as overly broad and

   unduly burdensome because the request is not limited in time or scope (e.g., specific goods and

   services). Emerson Electric further objects to this Request to the extent the term “All documents”

   is intended to seek documents protected from disclosure by the attorney-client privilege, the work



                                                     5

                                                                                           Exhibit 5, Page 9
 Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 11 of 47 PageID #: 199

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 7 of 43 PageID #: 1652




   product doctrine or any other applicable privilege or immunity.

          Based on these objections, Emerson Electric will not produce documents to this Request

   as it is currently formulated. Emerson Electric notes that Defendants have brought a separate action

   asserting claims which arise from alleged actions taken by Emerson Electric in China. That action

   is pending under the case caption Emerson Quiet Kool Co. Ltd., et.al, 1:20-cv-01449 (D. Del.).

   Emerson Electric is willing to conduct a meet and confer with Defendants’ counsel in order to

   discuss Emerson Electric’s position on this Request.

   REQUEST NO. 40

          All documents related to the action filed in or around May 2018 with the Zhongshan

   Customs Office by Plaintiff regarding the EMERSON QUIET KOOL Mark and/or any goods

   bearing the EMERSON QUIET KOOL Mark.

   RESPONSE: Emerson Electric incorporates its General Objections above. Emerson Electric

   objects to this Request as vague and ambiguous as to the meaning of the term “EMERSON QUIET

   KOOL Mark” because this term is undefined. Emerson Electric objects to this Request as seeking

   information that is not relevant to, and/or not proportional to, the issues in this litigation to as it

   seeks disclosure of information relating to an “action filed in or around May 2018 with the

   Zhongshan Customs Office,” which is not relevant to Emerson Electric’s claims of trademark

   infringement against Defendants. Emerson Electric objects to this Request as seeking information

   that is not relevant to, and/or not proportional to the issues in this litigation as any responsive

   information or actions occurred outside the United States. Emerson Electric further objects to this

   Request to the extent the term “All documents” is intended to seek documents protected from

   disclosure by the attorney-client privilege, the work product doctrine or any other applicable

   privilege or immunity.



                                                     6

                                                                                         Exhibit 5, Page 10
 Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 12 of 47 PageID #: 200

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 8 of 43 PageID #: 1653




          Based on these objections, Emerson Electric will not produce documents to this Request

   as it is currently formulated. Emerson Electric notes that Defendants have brought a separate action

   asserting claims which arise from alleged actions taken by Emerson Electric in China. That action

   is pending under the case caption Emerson Quiet Kool Co. Ltd., et.al, 1:20-cv-01449 (D. Del.).

   Emerson Electric is willing to conduct a meet and confer with Defendants’ counsel in order to

   discuss Emerson Electric’s position on this Request.

   REQUEST NO. 41

          All documents relating to Plaintiff’s possession of any goods bearing the EMERSON

   QUIET KOOL Mark.

          RESPONSE: Emerson Electric incorporates its General Objections above. Emerson

   Electric objects to this Request as vague and ambiguous as to the meaning of the term “EMERSON

   QUIET KOOL Mark” because this term is undefined. Emerson Electric objects to this Request as

   seeking information that is not relevant to, and/or not proportional to, the issues in this litigation

   to as it seeks disclosure of information relating to “possession of any goods bearing the EMERSON

   QUIET KOOL Mark” by Emerson Electric, which is not relevant to Emerson Electric’s claims of

   trademark infringement against Defendants. Emerson Electric objects to this Request as seeking

   information that is not relevant to, and/or not proportional to the issues in this litigation as any

   responsive information or actions occurred outside the United States. Emerson Electric objects to

   this Request as seeking information that is not proportional to the needs of, or issues in, this

   Litigation, because any “possession of any goods bearing the EMERSON QUIET KOOL Mark”

   by Emerson Electric is not relevant to Emerson Electric’s claims of trademark infringement against

   Defendants. Emerson Electric objects to this Request as overly broad and unduly burdensome

   because the request is not limited in time, geography, or scope (e.g., specific goods and services).



                                                     7

                                                                                         Exhibit 5, Page 11
 Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 13 of 47 PageID #: 201

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 9 of 43 PageID #: 1654




   Emerson Electric further objects to this Request to the extent the term “All documents” is intended

   to seek documents protected from disclosure by the attorney-client privilege, the work product

   doctrine or any other applicable privilege or immunity.

            Based on these objections, Emerson Electric will not produce documents to this Request

   as it is currently formulated. Emerson Electric notes that Defendants have brought a separate action

   asserting claims which arise from alleged actions taken by Emerson Electric in China. That action

   is pending under the case caption Emerson Quiet Kool Co. Ltd., et.al, 1:20-cv-01449 (D. Del.).

   Emerson Electric is willing to conduct a meet and confer with Defendants’ counsel in order to

   discuss Emerson Electric’s position on this Request.

   REQUEST NO. 42

            All documents relating to Plaintiff’s sale of EMERSON QUIET KOOL branded goods in

   China.

   RESPONSE: Emerson Electric incorporates its General Objections above. Emerson Electric

   objects to this Request as seeking information that is not relevant to, and/or not proportional to,

   the issues in this litigation to as it seeks disclosure of information relating to any alleged “sale of

   EMERSON QUIET KOOL branded goods in China” by Emerson Electric, which is not relevant

   to Emerson Electric’s claims of trademark infringement against Defendants. Emerson Electric

   objects to this Request as overly broad and unduly burdensome because the request is not limited

   in time or scope (e.g., specific goods and services). Emerson Electric further objects to this Request

   to the extent the term “All documents” is intended to seek documents protected from disclosure

   by the attorney-client privilege, the work product doctrine or any other applicable privilege or

   immunity.

            Based on these objections, Emerson Electric will not produce documents to this Request



                                                     8

                                                                                         Exhibit 5, Page 12
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 14 of 47 PageID #: 202

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 10 of 43 PageID #:
                                    1655



 as it is currently formulated. Emerson Electric notes that Defendants have brought a separate action

 asserting claims which arise from alleged actions taken by Emerson Electric in China. That action

 is pending under the case caption Emerson Quiet Kool Co. Ltd., et.al, 1:20-cv-01449 (D. Del.).

 Emerson Electric is willing to conduct a meet and confer with Defendants’ counsel in order to

 discuss Emerson Electric’s position on this Request.

 REQUEST NO. 43

         Any artwork or images used to create labels bearing the mark EMERSON QUIET

 KOOL.

 RESPONSE: Emerson Electric incorporates its General Objections above. Emerson Electric

 objects to this Request as vague and ambiguous as to the meaning of the term “the mark

 EMERSON QUIET KOOL” because this term is undefined. Emerson Electric objects to this

 Request as seeking information that is not relevant to, and/or not proportional to the issues in this

 litigation as it seeks disclosure of information relating to “artwork or images used to create labels

 bearing the mark EMERSON QUIET KOOL,” which is not relevant to Emerson Electric’s claims

 of trademark infringement against Defendants. Emerson Electric objects to this Request as overly

 broad and unduly burdensome because the request is not limited in time, geography, or scope (e.g.,

 specific goods and services). Emerson Electric objects to this Request as seeking information that

 is not relevant to, and/or not proportional to the issues in this litigation as any responsive

 information or actions occurred outside the United States. Emerson Electric further objects to this

 Request to the extent it seeks documents not in the possession, custody, or control of Emerson

 Electric.

         Based on these objections, Emerson Electric will not produce documents to this Request

 as it is currently formulated. Emerson Electric notes that Defendants have brought a separate action



                                                  9

                                                                                       Exhibit 5, Page 13
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 15 of 47 PageID #: 203

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 11 of 43 PageID #:
                                    1656



 asserting claims which arise from alleged actions taken by Emerson Electric in China. That action

 is pending under the case caption Emerson Quiet Kool Co. Ltd., et.al, 1:20-cv-01449 (D. Del.).

 Emerson Electric is willing to conduct a meet and confer with Defendants’ counsel in order to

 discuss Emerson Electric’s position on this Request.

 Dated: January 4, 2021                   Respectfully submitted,
                                          /s/ Joel R. Samuels
                                          George D. Moustakas (pro hac vice)
                                          Lisa M. DuRoss (pro hac vice)
                                          Joel R. Samuels (pro hac vice)
                                          Harness, Dickey & Pierce PLC
                                          5445 Corporate Drive,
                                          Suite 200
                                          Troy, MI 48098
                                          248-641-1600
                                          gdmoustakas@hdp.com
                                          lduross@hdp.com
                                          jsamuels@hdp.com

                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                          Adam W. Poff (No. 3990)
                                          Robert M. Vrana (No. 5666)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington DE 19801
                                          302-571-6600
                                          apoff@ycst.com
                                          rvrana@ycst.com

                                          Attorneys for Plaintiff Emerson Electric Co.




                                                10

                                                                                    Exhibit 5, Page 14
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 16 of 47 PageID #: 204

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 12 of 43 PageID #:
                                    1657



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on January 4, 2021 a copy of the foregoing

 EMERSON ELECTRIC CO.’S RESPONSES AND OBJECTIONS TO DEFENDANTS’

 SECOND REQUESTS FOR PRODUCTION TO PLAINTIFF was served via Electronic

 Mail to the following:

        PANITCH SCHWARZE BELISARIO & NADEL, LLP
        John D. Simmons (Bar. No. 5996)
        Dennis J. Butler (Bar No. 5981)
        Wells Fargo Tower
        2200 Concord Pike, Suite 201
        Wilmington, DE 19803
        Telephone: (302) 394-6030
        Facsimile: (302) 394-6031
        jsimmons@panitchlaw.com
        dbutler@panitchlaw.com

        Keith A. Jones (pro hac vice)
        Panitch Schwarze Belisario & Nadel LLP
        Two Commerce Square
        2001 Market Street, Suite 2800
        Philadelphia, PA 19103
        Telephone: (215) 965-1330
        kjones@panitchlaw.com

        Attorneys for Defendant Emerson Quiet Kool Co Ltd. and Defendant Home Easy Ltd.


                                             /s/ Joel R. Samuels




                                                 11

                                                                                  Exhibit 5, Page 15
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 17 of 47 PageID #: 205




Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 13 of 43 PageID #:
                                    1658




                            Exhibit B




                                                                Exhibit 5, Page 16
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 18 of 47 PageID #: 206

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 14 of 43 PageID #:
                                    1659



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


 EMERSON ELECTRIC CO.,                                  )
                                                        )
                                                        )
                                  Plaintiff,            )
                                                        ) Civil Action No. 17-cv-01846-LPS
 v.                                                     )
                                                        )      Jury Trial Demanded
 EMERSON QUIET KOOL CO. LTD., and                       )
 HOME EASY LTD.,                                        )
                                                        )
                                                        )
                                  Defendants.           )




                 EMERSON ELECTRIC CO.’S RESPONSES TO DEFENDANTS’
                          THIRD SET OF INTERROGATORIES

            Pursuant to Fed. R. Civ. P. 33, Plaintiff Emerson Electric Co. (“Plaintiff” or “Emerson

 Electric”), by and through their undersigned counsel, hereby responds to Defendants’ Third Set of

 Interrogatories Directed to Plaintiff with the following answers and objections.

                          GENERAL OBJECTIONS AND RESPONSES

            Emerson Electric makes the following General Objections to each of the Interrogatories,

 including the “Definitions and Instructions” included therein, whether or not set forth separately

 in each response below:

            1.     Emerson Electric objects to the Interrogatories, including the definitions and

 instructions, to the extent they purport to impose on Emerson Electric any obligations different

 from, or in addition to, those established or required by the Federal Rules of Civil Procedure, the

 Local Civil Rules, any applicable Orders of the Court, and/or any stipulation or agreement of the

 parties.




                                                                                       Exhibit 5, Page 17
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 19 of 47 PageID #: 207

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 15 of 43 PageID #:
                                    1660



        2.      Emerson Electric objects to the definition of “Plaintiff” as overly broad, unduly

 burdensome an not proportional to the needs and issues in this Litigation to the extent it is not

 limited to an entity that owns and/or entit(ies) which use the asserted Emerson Electric Marks on

 the relevant goods and/or services at issue in this Litigation.

        3.      Emerson Electric objects to the Instruction regarding “business corporation, a non-

 profit corporation, an authority or other entity” as overly broad and unduly burdensome especially

 to the extent the instruction seeks information about “shareholders” managers, employees,

 servants, representatives, agents and/or other persons associated or affiliated with such entity.”

        4.      Emerson Electric objects to the definition of “Emerson Quiet Kool Goods” as vague

 and ambiguous because those products have not been identified by Defendants.

        5.      Emerson Electric objects to the Interrogatories to the extent they assume disputed

 facts or legal conclusions in defining the information requested. Emerson Electric hereby denies

 any such disputed facts or legal conclusions. Any information provided by Emerson Electric with

 respect to any such request should not be construed as an adoption of or agreement with such

 disputed facts or legal conclusions.

        6.      Emerson Electric objects to the Interrogatories to the extent they seek information

 that is in the possession of Defendants, are as easily obtained by Defendants as by Emerson

 Electric, are part of the public record, or are within Defendants’ knowledge, custody, or control.

        7.      Emerson Electric objects to the Interrogatories to the extent they are unreasonably

 cumulative and/or duplicative.

        8.      Emerson Electric objects to the Interrogatories to the extent they are unduly

 burdensome, overly broad, oppressive, vague, and/or ambiguous.




                                                   2

                                                                                       Exhibit 5, Page 18
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 20 of 47 PageID #: 208

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 16 of 43 PageID #:
                                    1661



         9.      Emerson Electric objects to the Interrogatories to the extent they are not reasonably

 calculated to lead to the discovery of admissible evidence, and to the extent they seek information

 concerning products, information, documents, or activities other than those at issue in this case.

         10.     Emerson Electric objects to the Interrogatories to the extent they are premature, as

 discovery is ongoing. Emerson Electric reserves the right to supplement these objections and

 responses.

         11.     Emerson Electric objects to the phrases “each,” “all,” and “any” as used throughout

 the Interrogatories as being overly broad and unduly burdensome and not proportional to the needs

 and issues in this Litigation.

         12.     Emerson Electric objects to the Interrogatories to the extent they call for

 information constituting or reflecting privileged attorney-client communications or material

 protected from discovery by the work-product doctrine, including but not limited to the thoughts

 and mental impressions of Emerson Electric’s attorneys in connection with the preparation,

 prosecution, or defense of any claim by or against Emerson Electric, or to the extent they call for

 information that is otherwise privileged or immune from discovery under the Federal Rules of

 Civil Procedure or other applicable authority, including but not limited to the joint defense or

 common interest privilege. Emerson Electric does not waive any of these limitations on the

 discoverability of information. To the extent a disclosure containing such information occurs, it

 is inadvertent, shall not constitute a waiver, and should be brought to the attention of counsel for

 Emerson Electric immediately, and the provisions of Fed. R. Evid. 502 shall apply.

         13.     Emerson Electric objects to the Interrogatories to the extent they seek information

 that is not within Emerson Electric’s possession, custody, or control, including information from




                                                   3

                                                                                       Exhibit 5, Page 19
 Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 21 of 47 PageID #: 209

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 17 of 43 PageID #:
                                    1662



 agents, contractors, and/or other third parties whom Emerson Electric does not control. Emerson

 Electric’s responses herein are based on information known to Emerson Electric Co.

         14.        Emerson Electric objects to the Interrogatories to the extent that they seek the

 disclosure of information that is not relevant to this action or that is not reasonably calculated to

 lead to the discovery of admissible evidence, or that is not proportional to the needs and issues of

 this litigation.

         15.        Emerson Electric objects to the Interrogatories to the extent they seek information

 that is equally accessible to, or readily available to, Defendants, including but not limited to

 information available from publicly-accessible websites.

         16.        All answers given below are made subject to each and every General Objection

 stated above, and to the specific objections made in the response in which the answer is given. By

 providing a response, Emerson Electric has not waived any objection on the ground of

 competency, relevancy, materiality, privilege, admissibility as evidence, or any other ground, for

 any purpose, in any means in this proceeding or any other action. Nor has Emerson Electric waived

 its right to make further objections to further discovery requests. Nor is any response to be deemed

 an admission or acknowledgement that the information sought is within the proper scope of

 discovery.

         17.        The answers provided herein are based on Emerson Electric’s current knowledge

 and are made in a good-faith effort to respond to the extent of the information currently known to

 Emerson Electric. Discovery requests calling for or pertaining to ultimate conclusions are

 premature and are necessarily limited by the present lack of discovery. Emerson Electric has not

 completed its investigation of the facts, testimony, witnesses, or documents relating to this

 litigation, and has not completed its analysis of available data or begun preparation for trial.



                                                     4

                                                                                         Exhibit 5, Page 20
 Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 22 of 47 PageID #: 210

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 18 of 43 PageID #:
                                    1663



 Emerson Electric expressly reserves the right to produce additional information that may come to

 its attention as this litigation proceeds, or to otherwise supplement its responses in accordance with

 the Federal Rules of Civil Procedure or other applicable rule, order, or stipulation of the parties.

 Discovery responses will be supplemented as appropriate and as provided in Fed. R. Civ. P. 26(e).

        These general objections are incorporated into each and every specific answer below.

                                      INTERROGATORIES

 Interrogatory No. 21.

        Describe any efforts taken by You or anyone related to You to register the mark

 EMERSON QUIET KOOL in China and any other countries outside the U.S., including the

 reasons for seeking such registrations.

 ANSWER: Emerson Electric incorporates its General Objections above. Emerson Electric objects

 to this Interrogatory as vague and ambiguous as to the meaning of the term “the mark EMERSON

 QUIET KOOL” because that term is undefined. Emerson Electric objects to this Interrogatory as

 seeking information that is not relevant to, and/or not proportional to, the issues in this litigation

 to as it seeks disclosure of information relating to registration of the “mark EMERSON QUIET

 KOOL” outside the United States, which is not relevant to Emerson Electric’s claims of trademark

 infringement against Defendants. Emerson Electric objects to this Interrogatory to the extent that

 the terms “any efforts” and “the reasons for seeking such registrations” seek the disclosure of

 information protected by the attorney-client privilege, the work product doctrine and/or any other

 applicable privilege and/or immunity. Emerson Electric objects to this Interrogatory as compound

 and containing multiple interrogatories because there are at least two separate and distinct inquires

 (e.g., describe the efforts, describe the products or services). Based on these objections, Emerson

 Electric will not respond to this Interrogatory as currently formulated. Emerson Electric notes that



                                                   5

                                                                                        Exhibit 5, Page 21
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 23 of 47 PageID #: 211

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 19 of 43 PageID #:
                                    1664



 Defendants have brought a separate action asserting claims which arise from alleged actions taken

 by Emerson Electric in China. That action is pending under the case caption Emerson Quiet Kool

 Co. Ltd., et.al, 1:20-cv-01449 (D. Del.). Emerson Electric is willing to conduct a meet and confer

 with Defendants’ counsel in order to discuss Emerson Electric’s position on this Interrogatory.

 Interrogatory No. 22.

        Identify all current and former employees of Emerson Electric Co. who have been involved

 in any way with filing for EMERSON QUIET KOOL marks, manufacturing EMERSON QUIET

 KOOL products, or interacting with other people or parties who are or were using the EMERSON

 QUIET KOOL mark, and describe the role of each such employee with respect to the EMERSON

 QUIET KOOL mark or products.

 ANSWER: Emerson Electric incorporates its General Objections above. Emerson Electric objects

 to this Interrogatory as vague and ambiguous as to the meaning of the terms “EMERSON QUIET

 KOOL marks” and “EMERSON QUIET KOOL products” because these terms are undefined.

 Emerson Electric objects to this Interrogatory as seeking information that is not relevant to, and/or

 not proportional to, the issues in this litigation to the extent it seeks disclosure of information

 relating to the use of EMERSON QUIET KOOL by third parties who are not associated with

 Emerson Electric. Emerson Electric objects to this Interrogatory as seeking information that is not

 relevant to, and/or not proportional to, the issues in this litigation to as it seeks disclosure of

 information relating to registration of the “mark EMERSON QUIET KOOL” outside the United

 States, which is not relevant to Emerson Electric’s claims of trademark infringement against

 Defendants. Emerson Electric objects to this Interrogatory as overly broad and unduly burdensome

 because the Interrogatory is not limited in time, geography, or scope (e.g., specific goods and

 services). Emerson Electric objects to this Interrogatory to the extent that the term “describe the



                                                  6

                                                                                       Exhibit 5, Page 22
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 24 of 47 PageID #: 212

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 20 of 43 PageID #:
                                    1665



 role of each such employee with respect to the EMERSON QUIET KOOL mark or products” seeks

 the disclosure of information protected by the attorney-client privilege, the work product doctrine

 and/or any other applicable privilege and/or immunity. Emerson Electric objects to this

 Interrogatory as compound and containing multiple interrogatories because there are at least six

 separate and distinct inquires (e.g., identify employees involved with filing, identify employees

 involved with manufacturing, identify employees interacting with users, describe role of

 employees involved with filing, describe role of employees involved with manufacturing, describe

 role of employees interacting with users). Emerson Electric objects to this Interrogatory as

 exceeding the permissive number of Interrogatories allowed to be served by Defendants. Based on

 these objections, Emerson Electric will not respond to this Interrogatory as currently formulated.

 Emerson Electric notes that Defendants have brought a separate action asserting claims which arise

 from alleged actions taken by Emerson Electric in China. That action is pending under the case

 caption Emerson Quiet Kool Co. Ltd., et.al, 1:20-cv-01449 (D. Del.). Emerson Electric is willing

 to conduct a meet and confer with Defendants’ counsel in order to discuss Emerson Electric’s

 position on this Interrogatory.

 Dated: January 4, 2021                   Respectfully submitted,

                                          /s/ Joel R. Samuels
                                          George D. Moustakas
                                          Lisa M. DuRoss
                                          Joel R. Samuels
                                          Harness, Dickey & Pierce PLC
                                          5445 Corporate Drive, Suite 200
                                          Troy, MI 48098
                                          248-641-1600
                                          gdmoustakas@hdp.com
                                          lduross@hdp.com
                                          jsamuels@hdp.com

                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                          Adam W. Poff (No. 3990)

                                                 7

                                                                                     Exhibit 5, Page 23
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 25 of 47 PageID #: 213

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 21 of 43 PageID #:
                                    1666



                                  Robert M. Vrana (No. 5666)
                                  Rodney Square
                                  1000 North King Street
                                  Wilmington DE 19801
                                  302-571-6600
                                  apoff@ycst.com
                                  rvrana@ycst.com
                                  Attorneys for Plaintiff Emerson Electric Co.




                                        8

                                                                           Exhibit 5, Page 24
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 26 of 47 PageID #: 214

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 22 of 43 PageID #:
                                    1667



                                 CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on January 4, 2021 a copy of the foregoing

 Emerson Electric Co.’s Responses to Defendants’ Third Set of Interrogatories was served

 via Electronic Mail to the following:

        PANITCH SCHWARZE BELISARIO & NADEL, LLP
        John D. Simmons (Bar. No. 5996)
        Dennis J. Butler (Bar No. 5981)
        Wells Fargo Tower
        2200 Concord Pike, Suite 201
        Wilmington, DE 19803
        Telephone: (302) 394-6030
        Facsimile: (302) 394-6031
        jsimmons@panitchlaw.com
        dbutler@panitchlaw.com

        Keith A. Jones (pro hac vice)
        Panitch Schwarze Belisario & Nadel LLP
        Two Commerce Square
        2001 Market Street, Suite 2800
        Philadelphia, PA 19103
        Telephone: (215) 965-1330
        kjones@panitchlaw.com

        Attorneys for Defendant Emerson Quiet Kool Co Ltd. and Defendant Home Easy Ltd.


                                             /s/ Joel R. Samuels




                                                9

                                                                                  Exhibit 5, Page 25
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 27 of 47 PageID #: 215




Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 23 of 43 PageID #:
                                    1668




                            Exhibit C




                                                                Exhibit 5, Page 26
  Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 28 of 47 PageID #: 216



Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 24 of 43 PageID #:
                                    1669



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE
  EMERSON ELECTRIC CO.,                )
                                       )
                            Plaintiff, )
                                       )
                  v.                   )                  CASE NO. 1:17-cv-01846-LPS-JLH
                                       )
  EMERSON QUIET KOOL CO. LTD., and     )
  HOME EASY LTD.,                      )
                                       )
                          Defendants. )

     DEFENDANTS EMERSON QUIET KOOL CO. LTD. AND HOME EASY LTD’S
         NOTICE OF 30(b)(6) DEPOSITION OF EMERSON ELECTRIC CO.

        PLEASE TAKE NOTICE that, Pursuant to Federal Rule of Civil Procedure 30(b)(6),

 Defendants Emerson Quiet Kool Co. Ltd. and Home Easy Ltd., by their attorneys, Panitch

 Schwarze Belisario & Nadel LLP, will take the deposition upon oral examination of Plaintiff

 Emerson Electric Co. via remote means on February 24, 2021 starting at 9:00 A.M. Eastern

 Standard Time.

        PLEASE TAKE FURTHER NOTICE that the deposition will be taken before an

 officer authorized by law to administer oaths under Federal Rule of Civil Procedure 28. Pursuant

 to Federal Rule of Civil Procedure 30(b)(3), the deposition shall be recorded stenographically

 and may be videotaped and/or audiotaped.

        Plaintiff Emerson Electric Co. is directed, pursuant to Rule 30(b)(6), to designate one or

 more officers, directors, managing agents, or other persons who consent and are knowledgeable

 to testify on its behalf with respect to each of the topics set forth in Schedule A attached hereto.

 The person or persons so designated shall testify as to the matters known or reasonably known to

 Plaintiff Emerson Electric Co.


                                                                                       Exhibit 5, Page 27
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 29 of 47 PageID #: 217

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 25 of 43 PageID #:
                                    1670



  Dated: January 29, 2021            /s/ Keith A. Jones

                                     John D. Simmons (No. 5996)
                                     Dennis J. Butler (No. 5981)
                                     Keith A. Jones (pro hac vice)
                                     PANITCH SCHWARZE BELISARIO & NADEL LLP
                                     Wells Fargo Tower
                                     2200 Concord Pike, Suite 201
                                     Wilmington, DE 19083
                                     Telephone: (302) 394-1330

                                     Counsel for Defendants Emerson Quiet Kool Co.,
                                     Ltd. and Home Easy Ltd.




                                       2

                                                                      Exhibit 5, Page 28
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 30 of 47 PageID #: 218

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 26 of 43 PageID #:
                                    1671



                                           SCHEDULE A
        1.      All known instances of alleged actual confusion between Emerson Electric Co.

 and the mark EMERSON QUIET KOOL.

        2.      The goods sold and services offered by Emerson Electric Co. under the Emerson

 Electric Marks listed in the Complaint.

        3.      Any agreements between Emerson Radio Corp. and Emerson Electric Co.

 including, but not limited to, any agreements regarding the use of any trademarks having

 “Emerson” in the mark.

        4.      Any agreements between Emerson Electric Co. and any other party or entity

 regarding the use of any trademarks having “Emerson” in the mark.

        5.      Emerson Electric Co.’s responses to interrogatories and requests for admission

 served throughout this case.

        6.      The Consent Agreements attached as Exhibits G and H to the Complaint and the

 circumstances surrounding those Agreements, including who participated in negotiating them,

 where they were negotiated, when they were negotiated, and where they were executed.

        7.      Emerson Electric’s 1977 agreement with National Union Electric Corp. and the

 circumstances surrounding that agreement, including any negotiations or communications with

 National Union Electric Corp. and the identity of any individuals associated with the agreement

 or the negotiations leading up to the agreement.

        8.      Emerson Electric Co.’s registration of the mark EMERSON QUIET KOOL

 outside of the United States, including in China.

        9.      Emerson Electric Co.’s filing of a legal proceeding in or around May 2018 with

 the Zhongshan Customs Office in China regarding the EMERSON QUIET KOOL mark and/or

 goods bearing the EMERSON QUIET KOOL mark.

                                                     3

                                                                                   Exhibit 5, Page 29
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 31 of 47 PageID #: 219

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 27 of 43 PageID #:
                                    1672



          10.   Emerson Electric Co.’s possession of goods bearing the mark EMERSON QUIET

 KOOL.

          11.   Emerson Electric Co.’s sales of goods branded EMERSON QUIET KOOL in

 China.

          12.   Any profits lost by Emerson Electric as a result of Defendants’ alleged improper

 acts as listed in the Complaint.

          13.   Emerson Electric’s knowledge of National Union Electric Co.’s ownership and

 use of the EMERSON QUIET KOOL mark.

          14.   Emerson Electric’s knowledge of Emerson Quiet Kool Corporation’s ownership

 and use of the EMERSON QUIET KOOL mark.

          15.   Emerson Electric’s knowledge of Jepson Corporation’s ownership and use of the

 EMERSON QUIET KOOL mark.

          16.   Emerson Electric’s knowledge of Falcon Manufacturing Inc.’s ownership and use

 of the EMERSON QUIET KOOL mark.

          17.   Emerson Electric’s knowledge of Fedders North America, Inc.’s ownership and

 use of the EMERSON QUIET KOOL mark.

          18.   Emerson Electric’s knowledge of Airwell Hong Kong Technologies Ltd.’s

 ownership and use of the EMERSON QUIET KOOL mark.

          19.   Emerson Electric’s knowledge of Fedders Hong Kong Company Ltd.’s ownership

 and use of the EMERSON QUIET KOOL mark.

          20.   Emerson Electric’s knowledge of Elco Holland B.V.’s ownership and use of the

 EMERSON QUIET KOOL mark.




                                                4

                                                                                   Exhibit 5, Page 30
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 32 of 47 PageID #: 220

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 28 of 43 PageID #:
                                    1673



       21.   Emerson Electric’s knowledge of American Ductless AC Corp.’s ownership and

 use of the EMERSON QUIET KOOL mark.




                                           5

                                                                           Exhibit 5, Page 31
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 33 of 47 PageID #: 221

Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 29 of 43 PageID #:
                                    1674



                                CERTIFICATE OF SERVICE

         I hereby certify that on January 29, 2021, a true and correct copy of DEFENDANTS

 EMERSON QUIET KOOL CO. LTD. AND HOME EASY LTD’S NOTICE OF 30(b)(6)

 DEPOSITION OF EMERSON ELECTRIC CO. was served upon the following via electronic

 mail:


 Adam W. Poff (No. 3990)
 Robert M. Vrana (No. 5666)
 YOUNG CONAWAY STARGATT & TAYLOR, LLP
 Rodney Square
 1000 North King Street
 Wilmington DE 19801
 302-571-6600
 apoff@ycst.com
 rvrana@ycst.com

 George D. Moustakas
 Lisa M. DuRoss
 Joel R. Samuels
 HARNESS, DICKEY & PIERCE PLC
 5445 Corporate Drive, Suite 200
 Troy, MI 48098
 248-641-1600
 gdmoustakas@hdp.com
 lduross@hdp.com
 jsamuels@hdp.com


 Attorneys for Plaintiff Emerson Electric Co



                                                    /s/ Keith A. Jones
                                                    Keith A. Jones




                                               6

                                                                                Exhibit 5, Page 32
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 34 of 47 PageID #: 222




Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 30 of 43 PageID #:
                                    1675




                            Exhibit D




                                                                Exhibit 5, Page 33
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 35 of 47 PageID #: 223

  Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 31 of 43 PageID #:
                                      1676




                                                                     Exhibit 5, Page 34
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 36 of 47 PageID #: 224

  Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 32 of 43 PageID #:
                                      1677




                                                                     Exhibit 5, Page 35
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 37 of 47 PageID #: 225

  Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 33 of 43 PageID #:
                                      1678




                                                                     Exhibit 5, Page 36
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 38 of 47 PageID #: 226

  Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 34 of 43 PageID #:
                                      1679




                                                                     Exhibit 5, Page 37
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 39 of 47 PageID #: 227

  Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 35 of 43 PageID #:
                                      1680




                                                                     Exhibit 5, Page 38
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 40 of 47 PageID #: 228

  Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 36 of 43 PageID #:
                                      1681




                                                                     Exhibit 5, Page 39
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 41 of 47 PageID #: 229

  Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 37 of 43 PageID #:
                                      1682




                                                                     Exhibit 5, Page 40
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 42 of 47 PageID #: 230

  Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 38 of 43 PageID #:
                                      1683




                                                                     Exhibit 5, Page 41
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 43 of 47 PageID #: 231

  Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 39 of 43 PageID #:
                                      1684




                                                                     Exhibit 5, Page 42
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 44 of 47 PageID #: 232

  Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 40 of 43 PageID #:
                                      1685




                                                                     Exhibit 5, Page 43
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 45 of 47 PageID #: 233




Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 41 of 43 PageID #:
                                    1686




                            Exhibit E




                                                                Exhibit 5, Page 44
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 46 of 47 PageID #: 234

  Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 42 of 43 PageID #:
                                      1687




                                                                     Exhibit 5, Page 45
Case 1:20-cv-01449-LPS Document 8-5 Filed 03/05/21 Page 47 of 47 PageID #: 235

  Case 1:17-cv-01846-LPS-JLH Document 104-1 Filed 02/22/21 Page 43 of 43 PageID #:
                                      1688




                                                                     Exhibit 5, Page 46
